DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.

The Applicant contends, “Saxena describes an ECC system wherein an error is introduced by a fault (circuit issue) in the ECC encoder or Decoder. Saxena further describes how if there is an error in the ECC code caused by the ECC encoder/decoder circuitry that it can be validated and possibly corrected before applying this to the data. So Saxena merely describes fixing and mitigating issues with the circuitry/logic of the ECC encoder and decoder. As such it would not teach or suggest anything about correcting and detecting errors for data bits that correspond to both one or more on-die SEC codewords and one or more SECDED codewords as is now even more explicitly required by the claims”.
The Examiner disagrees and asserts that paragraph [0023] on page 2 of Saxena clearly suggests that encoded data words can comprise one or more SECDED/SEC-DED codewords and that the data bits can correspond to one or more on die SEC codewords.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 12, 16  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena; Nirmal R. (US 20190102254 A1, hereafter referred to as Saxena) and SUH; Jungwon et al. (US 20170004035 A1 hereafter referred to as SUH).

Rejection of claims 1, 12 and 20:

Saxena teaches A system for correcting errors in Dynamic Random Access Memory DRAM (the Abstract, paragraph [0083] on page 6 and Figure 1B in Saxena clearly suggests A system for correcting errors in Dynamic Random Access Memory DRAM 211; Note: paragraph [0083] clearly suggests DRAM memory), comprising a DRAM paragraphs [0021]-[0080] on pages 2-6 and Figures 1A-1D in Saxena clearly suggest a DRAM memory device 211, the DRAM memory device 211 communicatively coupled a memory controller by a memory data bus for providing read and write access to the DRAM memory device 211), the DRAM memory device comprising error correction logic for data bits stored in the DRAM memory device (Figures 1A-1B in Saxena clearly suggest the DRAM memory device comprising error correction logic 210/216/218 for data bits stored in the DRAM memory device), wherein a memory controller is configured to: store, using an Error Correcting Code ECC, an encoded data word within the DRAM memory device (Figures 1A-1B in Saxena clearly suggest wherein a memory controller is configured to: store, using an Error Correcting Code ECC, an encoded data word within the DRAM memory device); and upon reading the encoded data word, correct and detect one or more errors, wherein the one or more errors are introduced by at least one of the error correction of the DRAM memory device or the memory data bus (the Abstract, and Figures 1A-1B in Saxena clearly suggests upon reading the encoded data word, correct and detect one or more errors, wherein the one or more errors are introduced by faults at least one of the error correction/ECC logic of the DRAM memory device 211 or the memory data bus/communication channels).

In addition, paragraph [0023] on page 2 of Saxena clearly suggests that encoded data words can comprise one or more SECDED/SEC-DED codewords and that the data bits can correspond to one or more on die SEC codewords.

However, Saxena fails to teach a DRAM die with embedded ECC correction.

SUH, in an analogous art, teaches a DRAM chip with embedded ECC correction logic (paragraph [0023] on page 2 and Figure 1 in SUH clearly suggests a DRAM chip 140-1 with embedded ECC correction logic 160/170 communicatively coupled to a memory controller 110 by a memory data bus 132-1/134-1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saxena with the teachings of SUH by including use of a DRAM die with embedded ECC correction.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a DRAM die with embedded ECC correction would have provided memory link protection and reduced read accesses for error correction (paragraphs [0006]-[0007] on page 1 of SUH).

Rejection of claims 5 and 16:
Paragraph [0023] and Figure 1A in Saxena teaches single error correction double detection codes whereby a signal error is corrected in step 116 and a detected uncorrectable double error is rejected in step 122.


s 2-4, 8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena; Nirmal R. (US 20190102254 A1, hereafter referred to as Saxena), SUH; Jungwon et al. (US 20170004035 A1 hereafter referred to as SUH) and Chen, Chin-Long (US 20050188292 A1, hereafter referred to as Chen).

Rejection of claims 2 and 13:
Chen, in an analogous art, teaches the use of BCH codes (paragraph [0016] on page 1 of Chen).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saxena with the teachings of SUH by including use of BCH codes.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of BCH codes would have provided double error correction along with triple error detection (paragraph [0016] on page 1 of Chen).

Rejection of claims 3 and 14:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.

Rejection of claims 4 and 15:

In addition, paragraph [0023] and Figure 1A in Saxena teaches single error correction double detection codes whereby a signal error is corrected in step 116 and a detected uncorrectable double error is rejected in step 122.

Rejection of claims 8 and 10:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.

Claims 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena; Nirmal R. (US 20190102254 A1, hereafter referred to as Saxena), SUH; Jungwon et al. (US 20170004035 A1 hereafter referred to as SUH), Chen, Chin-Long (US 20050188292 A1, hereafter referred to as Chen) and Halbert; John B. et al. (US 20170060680 A1, hereafter referred to as Halbert).

Rejection of claims 9 and 11:
Halbert, in an analogous art, teaches both DRAM with 16-bit wide interfaces and 32-bit interfaces (paragraph [0022] on page 2 of Halbert).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saxena with the teachings of SUH by including use of DRAM with 16-bit wide interfaces and 32-bit interfaces.  This paragraph [0022] on page 2 of Halbert).

Rejection of claim 19:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.
Halbert, in an analogous art, teaches both DRAM with 16-bit wide interfaces and 32-bit interfaces (paragraph [0022] on page 2 of Halbert).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saxena with the teachings of SUH by including use of DRAM with 16-bit wide interfaces and 32-bit interfaces.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of DRAM with 16-bit wide interfaces and 32-bit

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-7 and 17-18 depend from respective independent claims 1 and 12 and respective intervening claims 5 and 16. Since dependent claims inherit all the limitations of the claims from which they depend the rejections of independent claims 1 and 12 and respective intervening claims 5 and 16 clearly identify the differences in the prior art art of record.  Hence the prior art taken alone or in any combination fail to teach the claimed novel features found in claim 6-7 and 17-18 when rewritten in independent form including all of the limitations of the respective base claims and any intervening claims from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112